DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 12/2/21 is acknowledged.
Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1 and 3-19 remain for examination. 
Drawings
The drawings are objected to because figure 1 is not reconcilable with figures 2a, 2b, 3a, and 3b.  There are multiple annular structures which are not labeled in the area of the drain outlet of the sanitary appliance, and it is not clear to which hollow body they may belong, if they are a part of the hollow bodies at all, or if they are some other, undiscussed structure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connection of the exposed end of the second hollow body to an outlet of the sanitary appliance (cl. 1) and specifically, recessed upper rim configured to seal against an exterior surface of the sanitary appliance (cl. 9, 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claims 1, 4, 7, 13, and 19 are objected to because of the following informalities:  
In claim 1, line 3 “its” is informal and improper for patent claims. Applicant is advised to recite --an-- upright orientation.  
In claim 4, line 3, applicant is advised to recite --is configured to be-- or --is capable of being-- instead of “can be” for clarity. 
In claim 7, delete “be” inserted between “spacer” and “sandwich” in line 2. 
In claim 13, applicant is advised to recite --wherein the complementary fasteners comprise at least two radially projecting lugs on the second hollow body and at least two-L-shaped slots on the extraction tool-- to clarify that the lugs and the slots on the body and tool, respectively, are the complementary fasteners referenced in claim 12.
In claim 19, insert a period (--.--) at the end of the claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
closure member in claim 3, understood to be a cap or other similar structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is a lack of antecedent basis for “the fully retracted position” in line 11. 
Regarding claim 4, in line 5, “an interference fit” and “an active seal” are double inclusions of “an interference and active sealing fit” recited in claim 1, line 8.  It is unclear if the fits of claim 4 are different than those set forth in claim 1, or if they are the same.  For Examination purposes, it will be assumed that they are the same, but correction by amendment is required. 
Regarding claim 5, applicant recites “two flexible elements” in line 2. It is unclear if these flexible elements include the flexible element set forth in claim 4, line 1, or if they are in addition to it. 
Regarding claim 6, applicant recites that “the sealing element comprises two or more fin seals.”  Claim 4, on which this claim depends, recites that “the at least one sealing element comprises a fin seal.” It is unclear if applicant is claiming that the at least one sealing element is two sealing elements, each sealing element being a fin seal; or if the at least one sealing element comprises two or more fin seals; or if the at least one sealing element has two or more fin seals in addition to the fin seal already set forth in claim 4.    
Regarding claim 10, “an exterior surface” in line 2 is a double inclusion of the exterior surface set forth in claim 9.  It is not clear if applicant referring to the same exterior surface or a different one. 
Regarding claims 11 - 18, applicant recites “an extraction tool” and “a drain key” and various further limiting features thereof.  However, these claims are ultimately dependent on claim 1, which sets forth “a drain connector” configured to be installed with a sanitary appliance.”  In turning to applicant’s specification, p. 13, ln. 7-16, the extraction tool and drain key are used to raise the second hollow body such that it engages with the exterior surface of the sanitary fixture and to install the decorative drain flange. In other words, the extraction tool and drain key are used in the process of installing the drain connector, but do not form a part of the drain connector. Moreover, claim 1 further specifies that the drain connector is “configured to be installed with a sanitary appliance.” Since an extraction tool and a drain key are not a part of a drain connector, they are not installed within a sanitary appliance.  Accordingly, a person having ordinary skill in the art cannot be reasonably apprised of the claim scope in light of the disclosure and the claims are indefinite. 
Further to claim 15, there is a lack of antecedent basis for “the extraction tool.” Claim 14, on which claim depends, is ultimately dependent on claim 1 which does not set forth “an extraction tool.”  It is assumed that applicant intends for claim 14 to depend from claim 11, which does set forth an extraction tool. Correction is required. 
Further to claim 16, there is a lack of antecedent basis for “the tool body” in line 2.
Further to claim 18, “a drain flange” in lines 2 - 3 is a double inclusion of the drain flange set forth in claim 14. It is not clear if applicant is referring to the same flange or a different one. 
Regarding claim 19, “an inlet end” and “a waste conduit” are double inclusions of the inlet end and waste conduit set forth in claim 1, line 4. It is unclear if applicant is referring to the same inlet end and waste conduit or different ones. 
The remaining claims are indefinite insofar as they depend from rejected base claims. In view of the above cited defects, the claims are examined as best understood. The lack of a prior art rejection should not be construed as an indication of allowable subject matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 11, 12, 14 - 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 4,497,511) in view of Meister et al. (US 10,006,577 hereinafter Meister). 
Regarding claim 1, Barker discloses a drain connector (50, 60, 83, collectively)(fig. 1) configured to be installed with a sanitary appliance (80, in phantom) from the bottom up, wherein the drain connector is configure such that it can be fitted to the appliance with the appliance in an upright orientation (fig. 3)(col. 3, ln. 59 - col. 4, ln. 2), the drain connector comprises: a first hollow body (83) connectable at a first end (terminal end near 81) to an inlet of a waste conduit (u-trap downstream of 83); a second hollow body (61) received at least partially within the first hollow body, wherein the second hollow body can extend and retract relative (see claim 5)  to the first hollow body ‘via a second end (upper portion of 83) of the first hollow body’ (see claim 10)(col. 4, ln 3-8); at least one sealing element (70) defining an interference and active sealing fit between the first and second hollow bodies (col. 3, ln. 50-54, note that in order to allow for fluid sealing, there must be some degree of interference between the seal 70 and the inner wall of the first hollow body and also note that since sliding is enabled, the fit is considered to be ‘active’); wherein the second  hollow body is configured to slide relative to the first hollow body, thereby extending the height (col. 4, ln. 33, misalignment in 3 axes can be accommodated, e.g., the vertical positioning or height) of the drain connector and facilitating the connection of an exposed end (63, 51) of the second hollow body to an outlet (86) of the sanitary appliance, and wherein the end of the second hollow body is retrievable and extendable from the first hollow body via the outlet of the sanitary appliance  (col. 3, ln. 59 - col. 4, ln. 2; col. 4, ln. 28-24). 
Barker does not disclose an internal first step acting as a stop for the second hollow body in a fully retracted position, and an internal second step configured to support the at least one sealing element. Barker instead shows that an external step (outwardly extending flange of 60) on the second hollow body acts on the upper end of the first hollow body as a stop. Attention is turned to Meister which teaches a similar pipe fitting (10) having a first hollow body (16) and a second hollow body (14) slidably received therein. The first hollow body includes an internal first step (53) which acts a stop for the second hollow body at a most inserted or retracted position (see 14 in phantom in fig. 3) and a second step (51) which is configured to support at least one sealing element (68).  It would have been obvious to one having ordinary skill in the at the time of effective skill in the art at the time of to have used an internal step on the first hollow body to limit the degree to which the second hollow body can be inserted therein since either arrangement is functionally equivalent and defines a fully inserted position so that the device functions as intended. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious see MPEP §2144.06. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have used an internal step to support the seal in order to prevent unwanted shifting or displacement thereof. 
Regarding claim 3, Barker as modified shows all of the instant invention as discussed above, but does not show that the first hollow body has an annular closure member at the second end, wherein the closure element and the second step contain the at least one sealing element therebetween. Attention is again turned to Meister which teaches that the step (51)  for supporting the seal (68) is located a second end of the first hollow body (16) and further teaches an annular closure member (70) at the second end, the closure member and the step containing the sealing element therebetween (see fig. 3).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have placed the step at the second end of the first hollow body and provided a closure member to contain the at least one sealing element in order to optimally position the at least one sealing element for effective sealing against leaks. 
Regarding claim 8, Barker discloses all of the instant invention as discussed above, and further provides that the second hollow body (61) comprises an elongated tubular body (see fig. 1, 61 is tubular), including an annular connector (63, 50) at the exposed end.
Regarding claim 11, as best understood, Barker as modified shows all of the instant invention as discussed above, and further teaches an extraction tool (90) configured for attachment to the exposed end of the second hollow body (col. 3, ln. 65 - 8), thereby aiding extraction or retraction of the second hollow body relative to the first. 
Regarding claim 12, as best understood, Barker as modified shows all of the instant invention as discussed above, and further provides that the exposed end of the second hollow body and the extraction tool each comprise complementary fasteners (40 for the second hollow body, threads on the end of 92 for the extraction tool) which facilitate the connection of the hollow body to the extraction tool and allows the second hollow body and tool to move as a unit during extraction (col. 4, ln. 3-8, when the tool is inserted with clamp 40 attached, clamp 40 engages the underside of the 51 and is therefore a complementary fastener to the threads on 92 of 90) and retraction (col. 4, ln. 12-22, the drain flange 20 is attached to the clamp bracket 40 prior to the removal of 90 and therefore will allow a the tool to move with the hollow body for a slight amount of retraction).  
Regarding claims 14 - 16, as best understood, Barker as modified shows all of the instant invention as discussed above, and further discloses a drain key (91) which is a hollow sleeve configured to be received over at least part of the extraction tool; the tool comprising a portion (92) with an external cross sectional dimension smaller than an internal cross sectional dimension of the drain key (if 91 was not hollow and larger in internal diameter than the external diameter of 92, it would not be capable of being thread over it as illustrated in fig. 4) to enable the key being received over the portion of the extraction tool; the drain key facilitating securing a drain flange (20) to the exposed end of the second hollow body (col. 3, ln. 9 - 16)(see fig. 3).
Regarding claim 17, Barker shows that an exposed end (upper end of threaded shank adjacent T-shaped handle) which includes a textured surface (the threads constitute a texture), thereby facilitating gripping and holding the tool during removal. 
Regarding 19, Barker as modified shows all of the instant invention as discussed above, and further shows that the first end of the body facilitates docking the drain connector to an inlet end of a waste (see threaded connection at 81 connecting the drain connector the inlet end of the u-trap)(fig. 3). 
Claims 4 - 7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Barker and Meister, as applied to claim 1, in view of Yamaguchi (US 3,913,928).
Regarding claim 4, Barker as modified shows all of the instant invention as discussed above, but does not show that the at least one sealing element including an annular body and a flexible element having a free end anchored at one end to the annular body. Attention is turned to Yamaguchi which teaches a fin seal for use in a drain connector (fig. 3) having a first hollow body (32) and a second hollow body (31), the fin seal including an annular body (10)(fig. 1) and a flexible element (5) having a free end and being anchored at one end to the annular body (see connection of 5 to inner surface of 10 at fig. 1, 2, 4, 6), wherein the free end is capable of being displaced and deformed by action of a second hollow body (31)(note downward orientation of 5 when 31 is inserted relative to relaxed position illustrated in figure 1), thereby creating an maintaining the interference and active seals (abstract) between the second hollow body (31) and first hollow body (32).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a fin seal similar to that taught by Yamaguchi so that tolerances between the hollow bodies can be accommodated while still providing effective sealing (Yamaguchi, abstract).
Regarding claims 5 - 7, as best understood, Barker as modified by Yamaguchi shows all of the instant invention as discussed above, and further shows that the sealing element comprises two flexible elements (see multiple elements 5) which constitute ‘two or more fin seals,’ each fin seal having an annular spacer sandwiched therebetween (see annotated figure below).

    PNG
    media_image1.png
    256
    627
    media_image1.png
    Greyscale

Claims 9 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barker and Meister, as applied to claim 1, in view of McLennan (AU81164).
Regarding claims 9-10, Barker as modified shows all of the instant invention as discussed above, and further show that the annular connector (63, 50) includes an upper rim portion (see annotated figure) configured to receive a sealing o-ring (30) operable, in use, to seal against an exterior surface of the sanitary appliance about the outlet (86)(see fig. 3, note that 30 interfaces with 50 about opening 53 through which 40 is received). Barker however does not show that the rim is recessed to receive the o-ring. Attention is turned to McLennan which teaches a similar drain connecting device having an annular connector (19) with a recessed upper rim (20) which receives an o-ring sealing member (21) which is operable,  in use, to seal against a surface of a sanitary appliance (fig. 3, 21 interfaces with 11). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a recessed groove in the rim of Barker, like that taught by McLennan, in order to seat the o-ring and prevent unwanted shifting. 


    PNG
    media_image2.png
    276
    611
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Groskey (US 5,090,276) and Starko (US 7,963,197) show drain installing tools of interest to the instant invention and generally representative of the state of the art. 
Shafik (US 2007/0057502) shows an adjustable plumbing fitting, including a drain connector having a first hollow body (20) and a second hollow body (14) which is slidably received in the first, and further shows that it can be attached to a sanitary appliance (fig. 4), but is silent as to accessing the second hollow body through the outlet of the sanitary device. 
Vagle (US 5,893,396) shows an adjustable waste fitting for a sink including relatively telescopic tubes generally representative of the state of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754